DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al CN107017856A. 
Suzuki et al discloses a circuit comprising a plurality of ports 3-5; a common port 120; and a signal path implemented between each of the plurality of ports and the common port, each corresponding signal path including   LC resonator (i.e. a filter) having a first Q-factor value (50-100) and an elastic wave resonator having a second Q-factor value (600-100) higher than the first Q-factor value.  
The method step to the above apparatus is inherent. (per claim14) 

With regards to claim 2, the plurality of corresponding signal paths are configured to support carrier aggregation of respective signals through the common port.
With regards to claim 3, the plurality of ports corresponds to a plurality of input ports, and the common port corresponds to an output.
With regards to claims 4 and 5, the circuit is configured as a multiplexer (duplexer).
With regards to claim 6, the plurality of signal paths includes a corresponding resonator.
With regards to claim 7, at least one signal path (the path between the common port 102 through signal port 5) does not include a resonator. (figure 10
With regards to claim 8, the elastic wave resonator and the LC resonator (i.e.  the filter) are connected in series in the corresponding signal path.
  With regards to claims 9 and 15, the elastic wave resonator is implemented upstream of the LC resonator.
  With regards to claim 11, the LC resonator is a non- acoustic filter.
 With regards to claims 12 and 13, each of the elastic wave resonators are capable of being an acoustic wave resonator (surface acoustic wave resonator).
Allowable Subject Matter
Claims 10, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Kawachi et al US Patent  Application 2015/0295697 discloses a multiplexer for processing radio-frequency (RF) signals, comprising: a plurality of nodes T1 and T2;a common node TO; and a signal path implemented between each of the plurality of nodes T1, T2 and the common node T0, each signal path including a corresponding filter 22, 24, and each of at least some of the signal paths being the signal path between nodes TO, T2 further includes a resonator 30 coupled with the corresponding filter 24 in series.
 Tokuda US Patent Application 2015/0070107 discloses that in order to provide miniaturization and reduced costs it would have been known to connect a high Q- factor piezoelectric resonator 3 (see Fig. 1) as a trap resonator in series with an inherently lower Q-factor LC band pass filter 2, where the   piezoelectric resonator may be a boundary acoustic wave resonator.
 Tasaka et al. U.S.  Patent Application 2014/0210569 is cited as evidence of the TX and RX frequencies for frequency standards Band 2 and Band 4 (see e.g. page 1, Table 1).
Link et al. U.S. Patent Application  2011/0210805 discloses a multiplexer (Fig. 11) having a transmit triplexer with a filter TX1-TX3 between input nodes PA1, PA2 and common node K/ANT and a trap resonator band stop filter BS (see e.g. Fig. 7) connected in some of the signal paths, the filters and resonators being SAW or BAW technology (section [0112)).


Thomsen et al. U.S.  Patent 6,249,687 shows various multiplexers and the obviousness of a common output node 115 (see Fig. 4) and two input nodes 85, 90 versus a common input node 65 (Fig. 3) and two output nodes 70, 75 as well as the obviousness of triplexers (Figs. 6-7) and transmit multiplexers (Figs. 9-10) versus receive multiplexers (Figs. 1-2).
Turunen U.S.  Patent 5,473,295 shows the obviousness of connecting a SAW notch circuit either upstream or downstream (see Figs. 2A and 2B).
Kihara et al. JP 2005-191797 discloses (see Fig. 1) connecting trap resonators 13, 14 both upstream and downstream on both sides of a band pass filter 12 to provide desired notch profile attenuation away from the pass band (see the abstract).
Xu et al. U.S. Patent Application 2017/0093365 discloses a multiplexer (see e.g. Figs. 8 and 10) having LC band pass filters 802, 803, 805 and a high Q-factor acoustic resonator 804, 806 connected as trap resonators to increase a notch profile/attenuation (see Figs. 1-7) and increased steepness at edges of the pass band (see e.g. the abstract).
Yamazaki U.S. Patent Application  2014/0113580 discloses a multiplexer including an acoustic wave resonator $11, S12 in series with a band pass filter 8 to provide a notch profile A (and provides evidence of the well known art recognized alternatives of acoustic wave ladder filters or LC filters for the band pass filter 8 (see e.g. section [0042)).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 16, 2022 

Examiner, Art Unit 2843     

/Stephen E. Jones/ Primary Examiner, Art Unit 2843